Citation Nr: 0120438	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-03 376	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 







INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for frostbite of the 
feet.  The record reflects that the veteran failed to report 
for a videoconference hearing before a Member of the Board 
that was scheduled at the RO in June 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim that new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of frostbite of the feet has been 
obtained by the RO.

2.  In March 1981 the RO denied the veteran's claim for 
entitlement to service connection for a foot condition, 
essentially based on a finding that there was no showing that 
the veteran had a current disability. The veteran did not 
appeal that decision and it became final.

3.  In March 2000, the RO declined to reopen the claim for 
service connection for residuals of frostbite of the feet, 
finding that new and material evidence had not been 
submitted.

4.  Additional evidence submitted subsequent to the March 
1981 RO decision includes evidence which is more than merely 
cumulative, as it is probative of the issue of service 
connection for residuals of frostbite of the feet, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the March 
1981 RO decision to reopen the claim for entitlement to 
service connection for residuals of frostbite of the feet.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1981 the RO denied the veteran's claim for 
entitlement to service connection for a foot condition, 
essentially based on a finding that there was no showing that 
the veteran had a current disability.  

The evidence which was of record when the RO considered the 
claim in March 1981 consisted of service medical records 
which showed that in December 1976 the veteran complained 
that his left foot got numb after about 15 minutes in the 
cold.  Examination showed the left foot was cold, but felt 
and looked normal.  In March 1977 he complained of a two week 
history of pain in the right and left foot metatarsal region, 
and examination showed he had tibia valgus with weight 
distributed to the lateral feet, and the plan was to try 
metatarsal arch supports.  In June 1978 the veteran reported 
that his feet were peeling, itched, and hurt for two months, 
and the assessment was probable tinea pedis.  

Service medical records further show that on February 7, 1979 
the veteran reported that his left and right foot were 
peeling around the outer toenails, his toes appeared swollen, 
he had limited movement, burning, and the toes were painful 
to touch.  He was placed on a physical profile for 10 days 
due to painful feet.  Two days later the veteran was seen 
with complaints that his feet were still peeling, swelling 
and painful, but that the swelling had decreased slightly.  
Four days later the veteran's feet were rechecked, and he 
reported he was able to walk a little better and he felt much 
better.  Three days later, on February 16, 1979, the veteran 
complained that his toes felt like they were numb and that 
his toes hurt if he stood on his feet for a long period of 
time.  In June 1979 he reported his toes were numb for two 
days, and that when he stayed in the cold his feet began to 
hurt.  Examination showed there was good circulation and his 
feet were sensitive to light touch.  The assessment appears 
to be "physiological effect of cold".  On examination in 
November 1979 the veteran responded "yes" to the question of 
whether he had foot trouble.  In June 1980 he declined a 
medical examination for separation.  

On VA examination in February 1981 the veteran reported that 
while he was in Germany he had frostbite of the feet, went to 
the clinic, was given crutches to use, and was told to stay 
in his room and off his feet for awhile.  He reported he was 
placed on a profile for 90 days and went back to duty.  He 
claimed he had burning of the feet at night or if he stood 
for very long.  Examination of the lower extremities revealed 
no atrophy of the skin and that hair growth was normal.  The 
feet were warm, and there were good dorsalis pedis and 
posterior tibial pulsations.  The diagnoses included 
"residuals of frostbite of feet, none found".

As noted above, by March 1981 rating decision the RO denied 
service connection for a foot condition, essentially based on 
a finding that there was no showing that the veteran had a 
current foot disability.  The veteran did not appeal that 
decision.  Thus, that determination is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  

Evidence received subsequent to the March 1981 rating 
decision includes treatment records from the Decatur VA 
Medical Center (VAMC) which show that in November 1998 the 
veteran reported he had frostbite in 1978 which left him with 
chronic pain in the feet.  The diagnostic impression was 
chronic neuropathy secondary to frostbite.  The veteran was 
seen again in December 1998, April 1999, and August 1999 for 
follow-up for his bilateral foot pain and neuropathy, which 
was noted to be secondary to frostbite.  In September 1999 he 
was seen for painful swollen toes of both feet, which he had 
for "a long time" and were reportedly getting worse.  He 
again reported he had cold exposure for many days.  The 
assessment was peripheral neuropathy secondary to cold 
exposure and metatarsalgia secondary to hammertoes.  

In a buddy statement received in July 2000, a fellow 
servicemember, W.L.S., reported that he was stationed with 
the veteran for two years, and that he knew the veteran 
during 1977 and 1978 when the veteran first got frostbite of 
the feet.  W.L.S. reported that it was so bad that the 
veteran was named "bad dogs", and that this started in 
Germany in "Sloss Kersern Butzbauch".  W.L.S. also indicated 
that it got worse when they got to Fort Stewart, Georgia in 
1980.

In another statement received in July 2000, the veteran's 
brother, R.S., reported that in 1977-1978 he went to see the 
veteran who had chronic frostbite.

Received by the RO in April 2001 and May 2001 were several VA 
treatment records from the veteran, which have not yet been 
considered by the RO and have not yet been encompassed in a 
supplemental statement of the case.  These records were 
apparently received before the claims folder was transferred 
to the Board and prior to certification of the appeal, and 
the RO forwarded the evidence directly to the Board for 
consideration.  There is no indication in the record that the 
veteran waived the procedural right for RO review of the 
additional medical evidence.  Any pertinent evidence 
submitted to the RO and transferred to the Board pursuant to 
38 C.F.R. § 19.37, must be referred by the Board to the RO 
for review and preparation of a supplemental statement of the 
case, unless this procedural right is waived or unless the 
Board determines that the benefit to which the evidence 
relates may be allowed on appeal without such referral. 38 
C.F.R. § 20.1304(a),(c). In the absence of such a waiver, the 
Board has discretion to consider such evidence without 
referral to the RO when the veteran would not be prejudiced 
by such consideration. Here, because the claim is being 
reopened, the Board concludes that there is no prejudice to 
the veteran in considering these records.

Thus, received in April 2001 were undated affidavits 
completed by two VA physicians who certified that the veteran 
had walking impairment because of polyneuropathy and 
peripheral neuropathy.  

Also, additional treatment records from the Decatur VAMC show 
that from October 1999 through March 2001 the veteran was 
seen for complaints of foot pain and numbness in the toes.  
In December 2000 the veteran reported having burning in the 
feet for years, and the assessment was neuropathy, presumed 
secondary to cold exposure.  An EMG dated in December 2000 
showed distal LE (lower extremity) symmetrical sensory 
polyneuropathy.  In March 2001 the assessment was that the 
veteran had LE sensory polyneuropathy secondary to cold 
exposure.  An undated x-ray of the feet showed mild hammertoe 
deformity of the 2nd and 5th toes of each foot, and otherwise, 
normal feet.  

As noted above, the March 1981 rating decision is final and 
in order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claim that has been 
disallowed.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), 38 C.F.R. § 3.156(a).  The Hodge 
decision provides for a reopening standard which calls for 
judgments as to whether the new evidence (1) bears directly 
or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.

The Board finds that the additional evidence, consisting of 
the VAMC treatment records, submitted since the March 1981 RO 
decision are new, as they have not previously been considered 
by the RO, and are material as these records are more than 
merely cumulative in nature, and are relevant to and 
probative of the issue at hand because these records tend to 
show that the veteran has a current foot disability.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board also finds 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, since new and material 
evidence has been presented to reopen a claim for entitlement 
to service connection for residuals of frostbite of the feet, 
the claim is reopened.  




ORDER

As new and material evidence has been submitted, the 
veteran's claim for service connection for residuals of 
frostbite of the feet is reopened; to this extent the appeal 
is granted.


REMAND

Since the veteran's claim for service connection for 
residuals of frostbite of the feet has been reopened, the 
Board must address the merits of the service connection 
claim.  In that regard, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

The record reflects that the veteran has a current foot 
disability, including peripheral neuropathy and hammertoe 
deformities.  Service medical records show that he was 
treated in service on several occasions for complaints 
related to his feet, including foot pain and numbness of the 
toes.  Moreover, several VA treatment records have shown that 
based on the veteran's reported history, his peripheral 
neuropathy has been linked to his reported cold exposure and 
frostbite.  However, although the veteran has contended that 
he was exposed to cold and sustained frostbite to the feet 
during service, and has submitted two buddy statements, the 
medical records are incomplete and do not clearly support 
such a finding.  Thus, on remand, the veteran should be 
scheduled for an appropriate VA examination in order for an 
examiner to review the entire record, and after examining the 
veteran, specifically identify any objective residuals of 
frostbite.

The record reflects that in his July 1999 claim to reopen, 
the veteran reported that he received treatment for his feet 
"only" at the Decatur VAMC, and cited treatment dates 
starting on November 11, 1997.  The RO has requested 
treatment records from the Decatur VAMC dating back to 
November 1997.  On remand the RO should obtain complete and 
current treatment records from Decatur VAMC, and in that 
regard determine whether there may be any treatment records 
dated prior to November 1997. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA Medical 
Center in Decatur (VAMC) and request 
copies of all records relating to any 
treatment of the veteran from his first 
appointment until the present.  The VAMC 
should be specifically requested to 
indicate whether there are any records 
relating to treatment of the veteran 
before 1997.  If there are no records 
relating to treatment prior to 1997, the 
VAMC should state so.  Any records 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should request the veteran to 
provide a list of treatment received 
and/or any other information that would 
assist VA in obtaining all relevant 
medical records pertaining to his claimed 
residuals of frostbite of the feet, which 
have not already been associated with the 
claims folder.  If the veteran believes 
that all the medical records are already 
on file and that there are no additional 
medical records missing, he should 
specifically indicate so.  All VA medical 
records identified by the veteran should 
be obtained pursuant to established 
procedures.  With respect to any non-VA 
health care providers identified by the 
veteran, the RO should request his 
authorization to release any indicated 
private medical records to the VA.  Upon 
receipt of his signed authorization(s), 
the RO should attempt to obtain copies of 
the records identified by the veteran.  
All treatment and/or medical records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Subsequently, the veteran should be 
afforded a VA examination limited to 
determine the existence and etiology of 
any disability of the feet.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
physician for review prior to the 
examination of the veteran, and the 
examination report should reflect that 
such review was accomplished.  The 
physician should expressly identify and 
diagnose any existing pathology of the 
feet, particularly if there is any 
objective evidence that would point to 
residuals of frostbite.  If there is any 
pathology of the feet, including 
residuals of frostbite, the physician 
should offer an opinion based on the 
medical evidence on file as to whether it 
is at least as likely as not that the 
currently manifested pathology of the 
feet was present during the veteran's 
active military service or is in any way 
related to any incident medically 
documented during the veteran's active 
service, including the pain, swelling, 
numbness and peeling around the toenails 
that were treated in service.   If it is 
determined that the veteran has residuals 
of frostbite, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
residuals are part of the manifestations 
the veteran had in service.  If the 
veteran has no current disability of the 
feet or any residuals of frostbite, the 
physician should specifically indicate so 
in the examination report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.   Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report.  The RO must 
ensure that the examination report 
contains appropriate responses to the 
specific opinions requested and that it 
is in full compliance with the directives 
of this REMAND.

7.  Finally, the RO should readjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of 
the claim must be on the merits.  
Further, the RO should address this claim 
after ensuring that all applicable duty-
to-notify and duty-to-assist provisions 
have been fulfilled in accord with the 
VCAA.  The RO should also carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals


 



